DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, and 11are rejected under 35 U.S.C. 103 as being unpatentable over
Rao et al. (US 20210055547 A1) in view of Sharma et al. (US 10725302 B1).
Regarding claims 1, 7, 9, and 11, Rao discloses a moving object (204 of fig. 2A) comprising a head-up display system (202 of fig. 2A) and a non-transitory computer-readable medium storing a program executed by a three-dimensional display device ([0032] The display controller may include memory and a processor for executing instructions stored in the memory to control an output of the display), 
the three-dimensional display device (3D element 212 of fig. 2A) comprising:

an optical element (210a and 210b of fig. 2A) configured to define a propagation direction of image light emitted from the display panel, 
a controller (214 of fig. 2A) configured to control an image which is to be displayed on the display panel display the image ([0026] Each display unit 207 may be controlled by an individual display controller (e.g., display controller 214) and/or a single display controller may control the display of each display unit 207), and 
a communication unit (216 of fig. 2A) configured to receive a captured image of first eye and second eye different from the first eye, of a user ([0033]), 
a first display subpixel on the display panel that is visible with the first eye is determined (RIGHT EYE 406 of fig. 4(A), see also fig. 4(B))
and a second display subpixel on the display panel that is visible with the second eye is determined and (LEFT EYE 408 of fig. 4(A), see also fig. 4(B)); and 
an optical member (206 of fig. 2A) configured to reflect the image light emitted from the three- dimensional display device, toward the first eye or the second eye (figs. 2C-2G).
It is noted that Rao does not teach the controller being configured so that a calibration image is displayed on the display panel and that, based on cornea images of different parts of the calibration image in the captured image that are viewed with the first eye and the second eye of the user, respectively as claimed.
Sharma teaches the controller being configured so that a calibration image is displayed on the display panel (122 of fig. 1, 730 of fig. 7, Col. 21, lines 29-34, calibrating the display optical path for the display 122, 760 of fig. 7, Col. 22, lines 15-19, display the calibration image) and 
Taking the teachings of Rao and Sharma together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration image of Sharma into the display system of Rao to increase contrast in images of an eye captured by eye-tracking system while reducing the overall power consumed by eye-tracking system.
Regarding claim 2, Rao further teaches the three-dimensional display device according to claim 1, wherein the controller is configured so that a first parallax subpixel that is visible with the first eye but not visible with the second eye (406 of fig. 4(A)), and a second parallax subpixel that is visible with the second eye but not visible with the first eye are determined (408 of fig. 4(A)).
Regarding claim 3, Rao further teaches the three-dimensional display device according to claim 2, wherein the controller is configured to cause a first parallax subpixel to display a first image that is to be viewed with the first eye and cause a second parallax subpixel to display a second image that is to viewed with the second eye (figs. 4A and 4B).

Allowable Subject Matter
Claims 4-6, 8, 10, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Rao nor Sharma teaches when a pattern of display positions on the display panel of an image that is to be viewed with the first eye and an image that is to be viewed with the second eye is defined as a calibration pattern, the controller being configured so that a plurality of calibration patterns are displayed on the display panel, and that, based on cornea images of different parts of each of the calibration patterns in the captured image that are viewed with the first eye and the second eye of the user, respectively, a reference pattern as a reference for displaying a three- dimensional image from the plurality of calibration patterns is determined in claims 4, 8, 10, and 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang et al. (US 9460665 B2) discloses Nano-media Information Carrier Based On Pixelated Nano-structures Combined With An Intensity Control Layer.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425